Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10, 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant cancelled claims 9, 11 and amended claim 7 in according to the Office action dated 11/24/21.  Upon further consideration and comparison with prior art of record (closest reference – Yoon et al. – US 2014/0203722), applicant’s REMARKS filed on 05/24/21 is agreed to.  Thus, claims 1-8, 10, 12 are allowed over prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAC V HA/Primary Examiner, Art Unit 2633